Citation Nr: 1008347	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  07-24 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder claimed as stress and anxiety disorder.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Veteran represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to August 
1964.

This matter came before the Board of Veterans' Appeals 
(Board) initially on appeal from a May 2007 rating decision 
in which the RO, in pertinent part, denied service connection 
for the above claimed disorders.

Of preliminary importance, in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), the United States Court of Appeals for 
Veterans Claims (Court) held that, when the Veteran 
specifically requests service connection for PTSD, but the 
medical record includes other psychiatric diagnoses, the 
claim may not be narrowly construed as only a PTSD claim, and 
should be considered as a claim for a psychiatric disorder.  
In light of this holding and the fact that the Veteran has 
been diagnosed with various psychiatric disorders, the issue 
on the title page has been recharacterized.

In June 2008, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge at the RO; 
a copy of the transcript has been associated with the record.

In December 2008, the Board remanded the above issues to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC, for additional development.  The case now is before the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  The competent medical evidence fails to show that the 
Veteran has a current psychiatric disorder; and, even though 
post-service records show diagnoses of various psychiatric 
disorders, the only medical opinion of record is against the 
Veteran's claim.

2.  Although the Veteran has been diagnosed with osteopenia 
and degenerative disease of the lumbosacral spine, there is 
no competent medical evidence showing that either disorder 
had its onset in service or within one year after his 
discharge from active duty; the only medical opinion of 
record is against the Veteran's claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric 
disability claimed as stress and anxiety disorder are not 
met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

2.  The criteria for service connection for a low back 
disorder, to include on a presumptive basis, are not met.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (Apr. 30, 2008).  

VA's notice requirements apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may, nonetheless, be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In a February 2007 pre-rating letter, the RO provided notice 
to the Veteran regarding what information and evidence was 
needed to substantiate his claims for service connection, as 
well as what information and evidence must be submitted by 
the Veteran, and what information and evidence would be 
obtained by VA, consistent with the statutory and regulatory 
requirements and the holdings in Pelegrini and Dingess.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
claims.  Available service treatment records, post-service 
treatment records, a copy of the hearing transcript, and lay 
statements have been associated with the record.  
Additionally, the Veteran was afforded VA examinations in 
March and April 2009 and the examiners provided etiological 
opinions in compliance with the Board's December 2008 remand.  
The Board finds the service and post-service treatment 
records and the VA examinations are adequate for rating 
purposes.  In particular, the March and April 2009 VA 
examiners reviewed the Veteran's claims file and provided 
detailed medical histories, clinical evaluations and 
opinions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   
Given the foregoing, the Board finds that VA has 
substantially complied with the Board's prior remand.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with).  Thus, with respect to the Veteran's claims, there is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence for 
which the Veteran has provided authorization to obtain or 
development required to create any additional evidence to be 
considered in connection with the matters decided on appeal.

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Such a determination requires a finding of current disability 
that is related to an injury or disease in service.  Watson 
v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic diseases, such as arthritis and psychoses, 
which are manifested to a compensable degree within one year 
of discharge from active duty, shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  
When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a).  The Veteran did not serve in combat, so the 
provisions of 38 U.S.C.A. § 1154 (West 2002) do not apply.

A.  Psychiatric Disorder

During his Board hearing, the Veteran testified that, while 
stationed aboard a ship, his NCO yelled at him that he was 
not moving fast enough which put stress on him.  As a result, 
he maintains that he has stress and anxiety related to his 
active duty.  In various statements, his family members 
indicated that the Veteran was not there for them and that he 
had attempted suicide.  They assert that his psychiatric 
problems are due to service.

Service treatment records reflect that, in September 1961, 
the Veteran reported that he was extremely nervous, 
frequently got the "shakes"-trembling, and indicated that 
he had been anorexic lately.  On examination, he was in no 
acute distress but was noted to be apprehensive.  He was 
given Phenobarbital.  When seen the following day, he felt 
slightly relieved of all discomfort since taking the 
Phenobarbital.  No evidence of organic disease was found.  
The Veteran was to continue the Phenobarbital and to add 
Benadryl.  Three days later, the Veteran felt absolutely 
normal.  In May 1964, the Veteran complained of feeling funny 
(general malaise), stating that he was at quarters and broke 
out in a cold sweat.  The assessment was anxiety reaction.  
Clinical findings for the psychiatric system on both his June 
1960 enlistment and August 1964 separation examination 
reports were noted as normal.  However, in the medical 
history portion of his enlistment examination report, one 
incident of hives a year prior to enlistment, no etiology, 
only episode, was noted.

In October 1976, the Veteran submitted an original claim for 
service connection for a nervous disorder.  On his 
application, he reported initial treatment following 
discharge from service as November 1966 by Dr. L. L. with 
subsequent hospitalization at Union Hospital in February 
1967.  He indicated that he had received treatment for a 
nervous disorder while in service in September 1961 and in 
January 1964.  Dr. L. L. did not respond to a request for 
treatment records and the Union Hospital reported no record 
of treatment for the Veteran.

From June 2, 1976 to June 9, 1976, the Veteran was 
hospitalized at the Newport Hospital for acute 
cholecysititis.

A late June 1976 Newport Hospital discharge summary report 
reveals that the Veteran was admitted to the psychiatric unit 
through the emergency room for the second time in less than a 
week with multiple complaints of nervousness, depression, 
especially concerning various situational difficulties of 
bankruptcy and marital problems.  In the last eight years, 
since his first suicide attempt, the Veteran had had multiple 
difficulties with marital, financial and ethical-moral issues 
in his life which had contributed to a constant state of 
anxiety and depression.  On physical examination, he was 
within normal limits without any pathological findings.  On 
mental status examination at the time of admittance, the 
Veteran was totally oriented in all spheres without 
confusion, disorganization of thought and no psychotic 
thought disorder, no delusions or hallucinations.  He was not 
suicidal at the time.  His insight and judgment were not 
impaired.  The examiner felt that the Veteran's personality 
configuration was primarily that of a passive-aggressive 
sociopathic individual, who used rationalization, denial and 
reaction formation as his major defenses.  It was obvious 
that he tried to elicit pity from most people by being 
contrite over constant beating of his breast.  The discharge 
diagnoses were acute reactive depression (suicidal); chronic 
depressive neurosis; and personality disorder, passive-
aggressive-sociopathic.
 
During a December 1976 VA examination, the Veteran reported 
that, since 1965, he had been on tranquilizers and other 
medications for depression and nerves.  While in the Navy, on 
one occasion, he was in trouble with the police for driving 
an Admiral's car at night, and then had some liquor in the 
car when parking with a girl at the beach.  He was soon 
picked up by the police.  When a shore patrolman told him he 
was under arrest, he punched the shore patrolman, who had two 
or three other officers with him.  They overpowered him, took 
him to base, and put him in the brig for the night.  The next 
day, he appeared in court, was court-martialed and simply 
restricted to base for 30 days.  The Veteran was demoted one 
grade, adding that about one month later he was nominated as 
"The Sailor of the Month."  He also mentioned that, nine 
days before his discharge from the Navy, he was demoted from 
E4 to E3 for disobeying an order from a superior officer and 
later he was given an honorable discharge.  The Veteran 
stated that immediately after leaving the Navy, he sold 
mutual funds for about four months, and left this job because 
business was poor.  He then went to work in a jewelry store 
as a salesman in the silver department for about a year; then 
he left this job because he was earning only $75 weekly take 
home pay.  After that he had nine or ten short odd jobs of 
from nine months to a year in duration.  His last job was as 
a supervisory salesman for a uniform company for about eight 
months, following which he had a "nervous condition" with 
an attempt at suicide by drinking about 1/2 quart of whiskey 
and swallowing about 80 tablets of an antibiotic medication 
without any ill effect except for a generalized headache 
throughout the whole day and the next.  

He also stated that he had unsuccessfully sought employment 
and had been unable to work since June 22, 1976.  He 
mentioned that he previously had twice attempted to take his 
life, once in February 1966 by taking 150 capsules of 
Librium, several tablets of a hypnotic medication, and 
drinking a good amount of whiskey, adding that he was then 
confined to the Union Hospital in New Bedford for emergency 
treatment where he was unconscious for about 6 1/2 days.  He 
was released into the care of his father-in-law, who was 
advised to keep him under close supervision.  His second 
attempt at suicide occurred about one week before his third 
and last attempt at suicide, adding that during the second 
attempt he took a handful of antibiotic tablets.  During the 
third and last attempt at suicide, in June 1976, he thought 
of jumping from the Newport Bridge, but then left his car 
near a telephone booth where he called his psychologist, who 
convinced him to go back to the emergency room of the Newport 
Hospital.  He went to the hospital, was admitted and was 
given some medication, adding that while on the 8th floor he 
attempted to open a window to jump out but was unable to open 
the window.  The Veteran reported that he had been married to 
his wife for 14 years and that he had had friction off and on 
with her, adding that he once made a superficial attempt to 
choke her and on several other occasions he threatened to 
divorce her as he felt that she would be better off without 
him.  He went so far as to talk to a lawyer, who told him it 
would cost him $300, which he did not have.  

On examination, the Veteran stated that he had been 
emotionally depressed off and on for about the past 16 years, 
adding that he had shown fluctuations in his mood and 
conduct, at times, being tense for a few hours, following 
which he would be fairly well relaxed for a few days.  He 
remarked that at times he was content and had some ambition 
for one or two days and after that he was downhearted and 
discouraged for a few days.  The Veteran admitted to being 
fearful during the past week since he was informed he would 
be allowed to attend the Bristol Community College in the 
state rehabilitation program, starting next January for 2 1/2 
years.  In June 1976 he was confined to the psychiatric ward 
of the Newport Hospital for about 10 days with slight 
improvement in his condition, but denied having been confined 
to any other psychiatric ward any other time, although once 
about 10 years ago his father wanted him to be admitted for 
treatment after taking a handful of medication tablets in an 
attempt to take his life without any definite ill effect.  
The Veteran reported that, off and on for about the past 11 
years, he had been treated by psychiatrists and psychologists 
with slight improvement in his condition, adding that he took 
tranquilizing medication in the past, but had not taken any 
since September 1976.  

During neurological examination, the Veteran reported that he 
had been suffering from pain in his low back off and one for 
about the past three years, since he lifted a heavy case of 
milk, adding that he again injured the same area of his low 
back on further occasions since then.  He indicated that he 
had had an x-ray of this region and was told that there was a 
possibility of an injured disc but that they called his 
condition a "low back strain."  Cranial nerves and special 
senses were apparently well preserved.  His gait was normal.  
Tendon reflexes were active and about equal in the upper and 
lower extremities.  No incoordination or tremors were noted.  
No pathology was found on musculoskeletal examination.

On psychiatric examination, the Veteran was fairly clean and 
tidy about his person and clothing and was well oriented.  He 
was keenly interested in his surroundings and answered 
questions relevantly in a pleasant manner.  The Veteran 
reported a fairly happy childhood, although he was often in 
unhappy situations.  He indicated that his parents divorced 
when he was two and that his mother remarried when he was 
four years old and that his stepfather was strict and 
reserved and communicated rather poorly with him, adding that 
he bit his nails as a child.  Both his mother and stepfather 
favored his stepsibling.  The Veteran admitted to being 
somewhat tense and restless since boyhood, and somewhat 
morose since service, adding that the strict rules and 
regulations of the Navy were very upsetting to him.  He 
reported that he complained of being "nervous" and was then 
treated by a physician in sick bay with Librium as needed, 
adding that he was given medication off and on during the 
rest of the time he spent in service.  In the summer of 1965, 
the Veteran stated that he was given Librium twice or three 
times a day as needed and that later in 1966 he was given 
Prolixin to take four times a day for about a year.  He 
reported taking other tranquilizers off and on until February 
1976, but none since that time.  However, he continued to 
receive psychotherapy with a psychologist.  In November 1966, 
the Veteran was arrested for impersonating a police officer, 
when he chased a girl in his car who had almost run him off 
the road.  She stopped at the police station and screamed; 
then he told her that she had almost run him off the road and 
that she should be more careful in the future, otherwise she 
would be arrested.  The Veteran went home and a short time 
later the police came for him and he, at first, denied having 
impersonated a police officer.  But later, when he appeared 
in court, he pled "nolo contendere" and was placed on 
probation for five years.  The Veteran denied any further 
trouble with the law.

The Veteran reported that he tended to be a loner since 
boyhood, having heard strange voices telling him what to do 
and also predicting the future for him off and on for many 
years.  He admitted to hearing such voices before he was in 
the service, while he was in the service, and also since 
then.  The Veteran stated that he did not know where these 
voices came from, although at times he felt that he heard 
them whispering in his ears and most of the time he heard 
them inside of his head.  He thought that they might be his 
own thoughts talking to him and that they had been correct in 
predicting the future in many instances.  The Veteran also 
felt that during about the past eight months, other people, 
including strangers, had been reading his mind.  He admitted 
to being suspicious of everybody.  For example, when he saw a 
few people not far from him he thought that they might be 
against him and might want to harm him.  When he was in a 
crowd some people stared at him, talked about him, and 
laughed at him.  The Veteran admitted to being very 
impatient, stubborn, pouting at times, and inclined to 
procrastinate.  He was considered to be a borderline 
schizophrenic with pseudoneurotic and pseudopsychopathic 
symptoms.  The Veteran was considered to be moderately to 
severely disabled mentally for gainful employment.  However, 
he was considered mentally and financially competent.  The 
diagnosis was schizophrenia, latent type.

Based on the above, a February 1977 rating decision denied 
service connection as there was no evidence that reasonably 
supported a conclusion that the Veteran acquired a chronic 
neuropsychiatric disorder during service or that a psychosis 
became manifest in service or to a compensable degree within 
two years following discharge from service.

Subsequent records from the Newport Hospital dated in 2002 
and 2003 reflected normal psychiatric system.

An April 2005 discharge summary from the Westerly Hospital 
shows a prior history of depression.  He was admitted for 
right-sided chest pains.

An early June 2006 discharge summary from the Westerly 
Hospital shows neuropsychiatric evaluation was negative.

Joslin Diabetes Center records dated in 2006 show a prior 
history of depression.

In an April 2009 VA examination report, the examiner noted 
that the claims file was reviewed, including the testimony 
given at the Board hearing.  At that hearing, the Veteran's 
representative stated that his cardiologist, Dr. H., had 
indicated that the Veteran's stress and anxiety were 
secondary to his heart condition.  The examiner reiterated 
the above history from the Veteran's service treatment 
records and noted that, in an October 2006 document, the 
Veteran described his service in the Navy and his civilian 
life thereafter.  There was no documentation in this record 
regarding any claimed psychiatric problems while in the 
military nor any assertion that his claimed psychiatric 
problems were related to military service.

During the examination, the Veteran could not describe his 
problems with stress and anxiety while in the military in any 
detail, other than to say that he did recall having such 
problems and receiving treatment while in the military.  He 
recalled the onset of anxiety while stationed in Newport, 
following a court-martial resulting from an incident in when 
he took the Admiral's car and went on a date.  The Veteran 
could provide no description of symptoms of anxiety at that 
time.  He reported presenting to the Providence VA Medical 
Center (VAMC) for psychiatric treatment upon his discharge 
from the Navy in 1964 or 1965, but again could not be 
specific with respect to the nature of his presenting 
problems at that time.  The Veteran reported having become 
acutely distressed in 1968, when he was working as a sales 
manager for Zale's Jewelry.  He worked from 7 in the morning 
until 11 at night daily and was having an extramarital affair 
with one of his young female employees.  He also was having a 
conflict with his wife and she threatened to leave the house 
with their young baby, prompting him to attempt suicide by 
overdose.  He described a similar suicide attempt/gesture in 
1976, when he was having significant financial and family 
troubles and climbed the Newport Bridge with intentions of 
jumping off.  The Veteran reportedly was hospitalized at that 
time and records reflect him receiving a diagnosis of manic 
depressive disorder.  He described periods of excess energy, 
decreased need for sleep, heightened productive behavior, and 
some risk-taking behavior in the distant past.  The Veteran 
also reported having sought psychiatric treatment on and off 
over the years.  His last formal psychiatric treatment was 15 
or 20 years ago, though he continues to be prescribed 
medications.

On examination, the Veteran reported depressed mood, largely 
in the context of the recent death of his wife in January 
2009.  He also suffers from multiple medical problems, 
resulting in a recent hospitalization.  The Veteran has 
extremely poorly-controlled diabetes.  Despite his report of 
depressed mood, the Veteran denied significant anhedonia and 
maintains good future orientation.  He also denied cognitive 
difficulties and is able to function well with activities 
including working as a tax preparer.  He reported extremely 
poor sleep, due at least partly to poorly-controlled sleep 
apnea.  The Veteran reported low energy and appetite within 
normal limits.  When asked about anxiety, he reported that he 
has anxiety "only when I think about the medications I need 
and how I am going to pay for it."  He denied symptoms of 
panic, specific phobias, social phobia, generalized anxiety 
or worry, or obsessive-compulsive symptoms.  The Veteran gave 
a history of heavy alcohol use at times in the past, but no 
more than light use currently.  He manages his activities of 
daily living independently.  

The Veteran indicated that he was the younger of two 
children, and that his biological parents split when he was 
very young; that he lived with his biological father but was 
given up to a Catholic home when he was two; that he was 
retrieved by his mother shortly thereafter; and that he had 
rickets and was all run down when she came to claim him.  He 
denied any memory of childhood trauma or abuse, or of pre-
military anxiety or depression.  The Veteran also denied any 
known family history of mental illness or substance abuse 
problems.  He was employed for 13 years at the Foxwoods 
Casino but was laid off in October 2008.  The Veteran denied 
any problems with anxiety, mood instability, or cognitive 
difficulties interfering with his ability to do his work.  He 
was on a low dose of Citalopram and was prescribed Cymbalta 
about two yeas ago to address neuropathic pain.  

On mental status examination, the Veteran was an obese male, 
wearing a floral shirt and suspenders.  He was well groomed 
and cooperative.  His affect was calm and euthymic; his mood 
dysphoric.  There were no overt signs of anxiety or of 
psychomotor agitation or retardation.  He walked slowly with 
a cane.  His thought process was logical and organized with 
no evidence of thought disorder.  His cognition was not 
formally tested but was grossly intact.  He denied current 
suicidal or homicidal ideation; he also denied delusions or 
hallucinations and there was no evidence of them on 
examination.  His insight and judgment were good.  

In summary, the Veteran presented with service treatment 
records documenting possible anxiety.  Although one note did 
reflect nervousness and another a possible anxiety reaction, 
there is insufficient evidence to substantiate these 
diagnoses.  There is no ongoing documentation of a mental 
disorder in service, and no history and symptom profile 
sufficient to substantiate any diagnosis while in the 
service.  The record from 12 years post service documents a 
significant mental health condition.  The Veteran's 
description on examination suggested depressive reactions and 
suicidal ideation and behavior in the context of significant 
financial and personal life stressors.  There is insufficient 
evidence to support the assertion that these episodes were 
connected in any way to his time in the military.  The 
Veteran was unable to provide any account of his condition 
while in the military or shortly thereafter.  At present, his 
description of symptoms does not warrant a current 
psychiatric diagnosis.  Thus, the VA examiner opined that 
there was insufficient evidence to conclude any relation 
between past psychiatric history and time in the military to 
the extent that it is "at least as likely as not."  
Moreover, the Veteran is not suffering with significant 
psychiatric impairment at present.  The symptoms for which 
his Celexa is prescribed could not be elicited from the 
Veteran.

After a full review of the record, including the medical 
evidence, testimony and statements made by the Veteran and 
others on his behalf, the Board finds that service connection 
for a psychiatric disorder claimed as stress and anxiety 
reaction is not warranted.

Initially, the Board notes that the April 2009 VA examiner 
found that the Veteran's symptoms were insufficient currently 
to diagnose him with a psychiatric disorder.  As indicated 
above, Congress has specifically limited entitlement to 
service connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§§ 1110, 1131.  Accordingly, where, as here, the competent, 
probative evidence establishes that the Veteran does not have 
a psychiatric disability, the current disability for which 
service connection is sought is not established, and thus, 
there can be no valid claim for service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the 
claim for service connection for a psychiatric disorder must 
be denied because the first essential criterion for a grant 
of service connection-evidence of the claimed disability-
has not been met. 

But the Board is cognizant of the fact that the Veteran is 
currently being treated with medications prescribed by his 
cardiologist due to stress and anxiety as a result of his 
cardiac condition.  In McClain v. Nicholson, 21 Vet. App. 
319, 323 (2007), the Court held that a Board finding that 
veteran had disability "at some point during the processing 
of his claim," satisfied service connection requirement for 
manifestation of current disability.  Therefore, the Board 
will assume for argument's sake that the Veteran has a 
psychiatric disorder.  Thus, the question now is whether 
there is sufficient evidence of a nexus to service.

Here, the Board acknowledges that the Veteran clearly was 
treated for nervousness and/or anxiety reaction on two 
separate occasions while in the Navy.  However, on both his 
enlistment and separation examination reports, 
psychiatrically he was normal.  Contrary to the Veteran's 
statements at the April 2009 VA examination, more 
contemporaneous records, including his original claim in 
October 1976 and the December 1976 VA examination report, 
both reflect that the Veteran reported initial psychiatric 
treatment following discharge from service in November 1966 
with Dr. L. L., more than two years following his discharge 
from service.  Thus, a psychosis was not manifest to a 
compensable level within one year from his service discharge, 
so service connection on a presumptive basis under 38 C.F.R. 
§ 3.309(a) is not warranted.  

Finally, the Board notes that there is no persuasive medical 
evidence of a nexus between the Veteran's psychiatric 
symptoms and service.  The Veteran is competent to report 
what his symptoms were-frequent anxiety and depression.  
However, the Board finds his more recent history provided 
during his testimony and on examination in April 2009 not 
credible.  Contrary to his more recent statements, the 
records in the claims file clearly indicate no treatment for 
such symptoms was even sought until November 1966, he did not 
seek treatment at the Providence VA Medical Center within the 
first two years after service based on Veteran's history 
given during private hospitalization in June 1976 or during 
the December 1976 VA examination.  Moreover, treatment for 
psychiatric symptoms since his release from service has been 
related to depressive reactions and suicidal ideation and 
behavior in the context of significant financial and personal 
life stressors and more recently to his multiple medical 
problems.  Statements of the Veteran that any stress, 
depression and/or anxiety are as a result of military service 
are not transformed into "competent medical evidence" merely 
because the transcriber of the statements happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  Moreover, there is no medical opinion of record 
linking his claimed psychiatric symptoms to service.  To the 
contrary, the only probative opinion of record, that of the 
April 2009 VA examiner stated that there is no ongoing 
documentation of a mental disorder in service, and no history 
and symptom profile sufficient to substantiate any diagnosis 
while in the service.  The record from 12 years post service 
documents a significant mental health condition.  The 
Veteran's description on examination suggested depressive 
reactions and suicidal ideation and behavior in the context 
of significant financial and personal life stressors.  There 
is insufficient evidence to support the assertion that these 
episodes were connected in any way to his time in the 
military.  Moreover, the Veteran was unable to provide any 
account of his condition while in the military or shortly 
thereafter at the April 2009 VA examination.  Thus, although 
there are many post-service medical records confirming he has 
been diagnosed with various psychiatric disorders based on 
the Veteran's own self-reported history they all are dated 
many years after his discharge from service.  In the absence 
of any records within the presumptive one-year period or of 
any physician linking the Veteran's symptomatology to 
service, the claim must be denied.  This is especially so 
here, where many parts of the Veteran's story are now so 
dramatically different from the history he gave in 1976.  For 
example, during the December 1976 VA examination, he 
indicated that his parents divorced when he was two and that 
his mother remarried when he was four years old and that his 
stepfather was strict and reserved and communicated rather 
poorly with him, adding that he bit his nails as a child.  
While, during the April 2009 VA examination, the Veteran 
indicated that he was the younger of two children, and that 
his biological parents split when he was very young; that he 
lived with his biological father but was given up to a 
Catholic home when he was two; that he was retrieved by his 
mother shortly thereafter; and that he had rickets and was 
all run down when she came to claim him.

B.  Low Back

During his Board hearing, the Veteran indicated that he was a 
storekeeper in the Navy, that is, he was in charge of 
supplies when aboard ship and of warehouses when on land.  
This required him to take parts weighting up to 30 pounds up 
and down ladders and on wobbly gangplanks.  He testified 
that, when he stepped off a gangplank, he twisted and hurt 
his back and was treated aboard ship.  The Veteran indicated 
that they told him to take two aspirins and call them in the 
morning.  He denied any x-rays were done.  

Service treatment records show that, on the Veteran's June 
1960 enlistment and August 1964 separation examination 
reports, clinical findings for his spine were normal.  In 
April 1962, he was seen for complaints of pain in the right 
arm.  A case of corn had fallen on his arm the day before 
while working.  In mid-May 1962, he complained of an 
intermittent pain between the mid-back across the right side, 
radiating laterally but not elsewhere, due to heavy lifting.  
On examination, there was no back tenderness or spasm; 
however, there was right flank pain and tenderness.  
Straight-leg raising was normal.  He had no obvious motor or 
deep tendon reflex abnormality.  When seen the following 
morning, no flank pain or tenderness was noted.  Lumbosacral 
spine x-ray revealed a slight defect in the upper sacral 
neural arch, but no other significant defect.  Five days 
later, the Veteran was asymptomatic.  Six days later, he was 
noted to be asymptomatic but he was prescribed back 
exercises, local heat and Robaxin and acetylsalicylic acid 
(aspirin).  When seen the following week, the Veteran was 
noted to be improving slowly-low back ache, recurrent with 
lifting.  He was to continue the previous treatment and was 
placed on light duty.  A week later, the Veteran felt well.  
A March 1963 treatment note reflects a history of the Veteran 
being seen several times previously with back pain and he was 
found to have a GU infection in August 1962.  He complained 
of right flank pain of one month's duration with no urinary 
symptoms.  Examination of the back was entirely negative, so 
was urine.  Two days later, the Veteran was seen for pain 
more in the center of back.  Nothing was found on 
examination.  
 
An April 2004 Westerly Hospital x-ray of the lumbar spine 
revealed degenerative changes at L4-S1.

Private treatment records from Seaside Internal Medicine, 
Inc., dated in April 2004, reflect that the Veteran was 
involved in a motor vehicle accident over the weekend and was 
evaluated and found to have contusions on his left arm and 
leg.

An October 2005 bone density study done at the Westerly 
Hospital reveals severe osteopenia in the lumbar spine.

An early June 2006 discharge summary from the Westerly 
Hospital shows that the Veteran was seen for malaise and non-
productive cough.  On examination, the musculoskeletal system 
had no localized discomfort but rather a generalized malaise.  

A late June 2006 discharge summary from the Westerly Hospital 
reflects that the Veteran was admitted with complains of 
shortness of breath and mid-back pain.  He was discharged 
with final diagnoses of congestive heart failure and mid-back 
pain, which seemed to be musculoskeletal.

Following a review of the claims file, the March 2009 VA 
spine examiner reiterated the history given above in the 
Veteran's service treatment records.  During service, the 
Veteran reported that he was a store keeper and frequently 
lifted boxes of frozen food weighing approximately 50 pounds.  
He maintained that he developed right flank pain as a result 
of a strain injury that occurred when moving boxes at that 
time.  During a December 1976 psychiatric evaluation, the 
Veteran reported a three-year history of low back pain since 
lifting a heavy case.  He also reported to the March 2009 
examiner, that he reinjured his back when he stepped off a 
milk truck.  A bone density scan, in May 2003, revealed 
borderline osteoporosis of the lumbar spine.  An April 2004 
lumbar spine x-ray showed mild dextroscoliosis of the apex of 
L3, with moderately diminished L4-L5 disc space with anterior 
and posterior proliferative changes and minimal degenerative 
retrolisthesis, and mild degenerative S1 joint changes.  
Severe osteopenia was reported on an October 2005 bone 
density scan of the lumbar spine.  

During the examination, the Veteran complained of 
intermittent low back pain that occurs after prolonged 
walking and increased in intensity upon walking about one 
mile that could last for many hours after walking.  He 
reported more intense sharp low back pain frequently when 
tossing and turning in bed which could last several hours as 
well.  The Veteran indicated that his low back pain was 
exacerbated by lifting greater than 12 pounds.  He had 
frequent radiation of sharp pain from his low back to his 
right leg.  He did not report back stiffness or muscle 
weakness but did report a lack of endurance on account of low 
back fatigue with activity.  Flare-ups of low back pain was 
attributed to wet and cold weather.  He did not report 
exacerbations of pain from prolonged standing, bending, 
kneeling or crawling.  No significant change in back pain 
symptoms or limitation of movement was attributed to 
repetitive flexion or extension.  The Veteran used a cane to 
help with balance when walking.  He denied a history of back 
surgery.  

On examination, the Veteran walked with a normal gait, while 
holding his cane in his left hand.  The spine was nontender 
with normal curvature and range of motion throughout with no 
reduction in range of motion with repetition.  Based on x-
rays, the diagnosis was degenerative disc disease of the 
spine predominantly at the L5-S1 level.  The VA examiner 
added that service treatment records document back pain 
symptoms during active service consistent with back strain.  
However, the discharge examination documented a normal spine 
examination and the service records did not document any 
significant back abnormalities or injury.  In addition, post-
service medical records show that around 1973 he had a back 
injury from lifting a heavy object.  Based on the absence of 
a significant back abnormality during active service and 
documentation of a significant injury after service, it is 
not likely that the Veteran's current back disorder is the 
result of or significantly contributed to by a back condition 
during military service.  

After a full review of the record, including the medical 
evidence, testimony and statements made by the Veteran and 
others on his behalf, the Board finds that service connection 
for a low back disorder is not warranted.

Here, the Board acknowledges that the Veteran clearly was 
treated for low back pain on several occasions while in the 
Navy.  However, on both his enlistment and separation 
examination reports, his spine was noted to be clinically 
normal.  Following discharge from service, the Veteran first 
complained of low back pain at the December 1976 VA 
examination, during which he indicated he had injured his 
back in 1973.  No musculoskeletal pathology was found on 
examination in 1976.  It was not until April 2004 that a 
private x-ray of the lumbar spine revealed degenerative 
changes at L4-S1.  Osteopenia in the lumbar spine was 
diagnosed the following year.  Thus, arthritis was not 
manifest to a compensable level until nearly 40 years after 
his service discharge, so service connection on a presumptive 
basis under 38 C.F.R. § 3.309(a) is not warranted.  


Finally, the Board notes that there is no persuasive medical 
evidence of a nexus between the Veteran's low back disorders 
and service.  The Veteran is competent to report what his 
symptoms were but, even he has not claimed that his low back 
pain was chronic from service to the present.  In fact, the 
record reveals that he maintains he injured his low back in 
1973, nearly nine years following service.  Moreover, there 
is no medical opinion of record linking his current low back 
disorders to service.  To the contrary, the only probative 
opinion of record, that of the March 2009 VA examiner stated 
that, based on the absence of a significant back abnormality 
during active service and documentation of a significant 
injury after service, it is not likely that the Veteran's 
current back disorder is the result of or significantly 
contributed to by a back condition during military service.  
Thus, although there are many post-service medical records 
confirming he has been diagnosed with various low back 
disorders, they all are dated many years after his discharge 
from service, in the absence of any records within the 
presumptive one-year period or of any physician linking the 
Veteran's symptomatology to service, the claim must be 
denied.  

C.  Other Considerations

In addition to the medical evidence, the Board has considered 
the Veteran's testimony and the written assertions of record; 
however, none of this evidence provides a basis for allowance 
of the Veteran's service connection claims.  In this regard, 
the Board notes that the Veteran does not claim that he had 
combat service.  To the extent that they assert that the 
Veteran's current low back disorders and claimed psychiatric 
disorder are related to service or were manifested within the 
presumptive period after service-the matter on which this 
case turns-the Board points out that matters of diagnosis 
and etiology are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As they are not shown to be other than laypersons 
without the appropriate medical training and expertise, they 
are not competent to render a probative (persuasive) opinion 
on a medical matter.  See, e.g., Bostain v. West , 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.  

Under these circumstances, the Board finds that the claims 
for service connection for a low back disorder and a claimed 
psychiatric disorder must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as no competent, 
probative evidence supports these claims, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a psychiatric disorder claimed as 
stress and anxiety disorder is denied.

Service connection for a low back disorder is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


